MEMORANDUM **
On March 8, 2006, this court denied petitioner’s motion for a stay of removal and motion to proceed in forma pauperis. Petitioner was ordered to pay the filing fee and simultaneously show cause as to why this petition for review should not be summarily denied within 21 days. Petitioner paid the filing fee, but failed to respond to the court’s order to show cause.
On May 16, 2006, the court sua sponte granted petitioner a 21 day extension of time to file a response to the order to show cause. On June 1, 2006, petitioner filed a document entitled “motion to show cause;” however, the motion fails to respond to the court’s March 8, 2006 order and show cause as to why the petition for review should not be summarily denied.
Accordingly, this petition for review is denied because the questions raised by the petition for review are so insubstantial as not to require further argument. See 8 C.F.R. § 1003.2(c)(2) (establishing time and numerical limits for motions to reopen); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.